DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.

Information Disclosure Statement

The IDS filed 2/25/2021 has been considered by the Examiner.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2017/0310674 to Markham.

As to claims 1 and 6-8, Markham teaches:
a.	Transmit, to an external communication system, a cryptographic random number obtained by encrypting a random number (random number encrypted) (Markham, [0103]). Although not explicitly recited, it is obvious to one of ordinary skill in the art that the accessing entity of Markham is external to the vehicle through an access port (Markham, [0023]).
Markham as modified further teaches:
b.	Receive verification information for verifying the external communication system, the verification information being generated by the external communication system with the cryptographic random number and the attribute information of the external communication system (X.509 certificate used to verify the accessing party with attributes (e.g., issued by the vehicle manufacturer) in addition to a provided certificate chain) (Markham, [0102 and 0105]).
c.	Perform, by using a cryptographic key based on the random number, communication with the external communication system having been verified with the verification information (result of key exchange is a cryptographically protected communications channel) (Markham, [0058 and 0093]).

As to claim 2, Markham as modified teaches:
a.	The external communication system includes one or more internal systems and a representative communication system (examples of entities contemplated by Markham) (Markham, [0026]). 
b.	Receive the verification information generated by the representative communication system (X.509 certificate used to verify the accessing party with attributes (e.g., issued by the vehicle manufacturer) in addition to a provided certificate chain) (Markham, [0102 and 0105]).
c.	Perform, by using the cryptographic key, communication with the representative communication system included in the external communication system having been verified with the verification information (result of key exchange is a cryptographically protected communications channel) (Markham, [0093]).

As to claim 5, Markham as modified teaches:
a.	Generate a cryptographic key by using the random number as key information for generating a key (Markham, [0058]).
b.	Perform, by using the generated cryptographic key, communication with the external communication system having been verified with the verification information (result of key exchange is a cryptographically protected communications channel) (Markham, [0058 and 0093]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2017/0310674 to Markham as applied to claim 1 above, and further in view of US PG Pub. No. 2021/0084027 to Johnston.

As to claim 3, Markham as modified does not expressly mention a verification server. However, in an analogous art, Johnston teaches:
a.	 Request a verification server to execute verification processing using the verification information received from the external communication system (TLS-enabled server verifies information involved in the handshake between two entities) (Johnston, [0073-0077]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the key exchange of Markham with the verification of data by servers of Johnston in order to ensure a secured environment as suggested by Johnston (Johnston, [0001-0005]).
Markham as modified further teaches:
b.	Perform, by using the cryptographic key, communication with the external communication system having been verified by the verification server using the verification information (result of key exchange is a cryptographically protected communications channel) (Markham, [0093]).

As to claim 4, Markham as modified does not expressly mention a verification server. However, in an analogous art, Johnston teaches:
a.	Request a verification server to generate a random number and generate the cryptographic random number obtained by encrypting the generated random number (TLS-enabled server verifies information involved in the handshake between two entities) (Johnston, [0073-0077]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the key exchange of Markham with the verification of data by servers of Johnston in order to ensure a secured environment as suggested by Johnston (Johnston, [0001-0005]).
Markham as modified further teaches:
b.	Transmit the cryptographic random number generated by the verification server to the external communication system (result of key exchange is a cryptographically protected communications channel) (Markham, [0093]).
It is noted that making certain elements separable or integral are obvious to one of ordinary skill in the art is supported in the case law (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). In this case the limitations merely separate the generation of a random number and the encryption of the random number to a server.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/Primary Examiner, Art Unit 2419